DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

 Response to Amendment
The amendment filed October 20, 2021 has been entered.  Claims 1-13 remain pending in this application.
The amendment to the claims have overcome the objections to the claims as well as the rejections to the claims under 35 U.S.C. 112 as presented in the prior office action mailed July 20, 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Ding et al. (US 2019/0065266, as provided in applicant’s IDS) in view of Liu (US 2014/0281040), and Butcher et al. (US 2018/0357091)
Regarding claim 1, Ding teaches a data accessing method (Fig. 4), comprising: 
obtaining an identification of a virtual function corresponding to a virtual machine of a computing device and a first address related to data in a memory to be accessed by the virtual machine, wherein the identification of the virtual function and the first address are determined based on an access request received from the virtual machine of the computing device (“The method includes receiving a command associated with a non-volatile semiconductor memory device from a host system, the command including a virtual function identifier and a transaction identifier” [0010]; Fig. 3 shows virtual machines operating on a host system, where the hypervisor associates virtual machines with unique virtual functions for identifying which virtual machines commands originate from, see [0041]; the transaction identifier reads upon the first address as it is combined with a base address associated with the virtual function 
determining a range of storage resource in the memory corresponding to the virtual machine based on the identification according to a mapping relation between the identification of the virtual function and the range of the storage resource in the memory (“identifying, via a virtual function mapping unit that is included within a controller and that maintains a function mapping table which stores programmable values that associate virtual functions with portions of shared resources of the controller, a portion of a shared resource of the controller based on the virtual function identifier and the transaction identifier,” [0010]; Fig. 3 shows a function mapping table mapping between different virtual function numbers and different memory partitions along with a size, see also [0059]; see also Fig. 4, step s 408/412); 
determining whether the first address is within the range (“before attempting to access a partitionable resource 308, storage device 104 checks the transaction identifier received from host system 102 against a partition size. This check prevents accessing data outside of a partition assigned to a particular virtual function and thus provides additional security as compared with not performing this check,” [0062]); and 
in response to determining that the address is within the range, accessing the data related to the address (“The method further includes accessing the identified portion of the shared resource based on the received command,” [0010], in combination with the citation to [0062], accessing the identified portion necessarily only 
Ding also teaches
A memory management unit is disposed, to convert memory addresses from different virtual machines into physical addresses that are actually accessed, without setting memory management units and related page tables for each computing unit (Fig. 3, virtual function mapping unit 206 is described as translating addresses from the virtual function number to a base address pointing to the partition in the resource and then combining with the transaction identifier to provide an index within the resource, teaching the translation of addresses into physical addresses that are accessed; as one single mapping unit is provided for the host system and storage device, then this reads upon the lack of multiple memory management units).
Ding fails to teach where the method is performed by a system on a chip (SoC), as well as wherein the mapping relation can only be modified by a physical function of the SoC to prevent accessing of the virtual function, such that the mapping relation of a register can only be accessed by a virtual machine manager rather than the virtual machine.  As a consequence of a failure to teach the SoC, Ding fails to teach the memory management unit specifically disposed on the SoC.  While Ding does refer to physical functions associating with one or multiple virtual functions, see [0005,0006], Ding does not provide detail to the control.
Liu’s disclosure is related to providing multiple virtual machines with mapping between their own namespaces and a memory address space and as such relates to virtualization of devices and resources and is considered analogous art.

Figs. 7 and 8 show an embodiment of the system, where an NSAC table 760 is utilized to map between different namespaces and PCIe functions.  As stated, “The NSAC table 760 may enable namespace isolation among all VFs and/or namespace sharing among some VFs. Thus, namespace(s) may only be accessed by a specific VF to which the namespace is allocated, and thereby accessed by a specific VM to which the VF is assigned,” [0050], teaching the provision of a data structure, shown in more detail in Fig. 8, utilized to map between a virtual function/VM to a physical address space, similar to Ding’s function mapping unit.
Liu goes on to state that this NSAC table is in a memory address space assigned to PF 716, see [0050].  Effectively, only the PF can access this namespace, meaning that no VM can access it, only the VMM containing the PF driver.
An obvious combination can be identified: combining Liu’s VMM containing the PF with Ding’s system.  Such a combination reads upon the limitation concerning the mapping relation only being modified by a physical function/accessed by a VMM, as discussed above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Liu’s VMM with Ding’s system.  Both elements are known in the art prior to the effective filing date of the claimed invention, and Liu provides 
The combination of Ding and Liu fails to teach the method being performed by an SoC.
Butcher’s disclosure is related to providing virtualization of different resources and as such comprises analogous art.
As part of this disclosure, Butcher provides for an information handling system, see Fig. 1, where the information handling system includes devices and hypervisors associated to the execution of virtual machines, see [0036,0037].  Further, Butcher discloses that “processor 120 and one or more components of IHS 110 may be included in a system-on-chip (SoC)”, [0035].
An obvious combination can be identified: combining Ding’s system with Butcher’s disclosure implementing the processor and components of the system on an SoC. Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Ding’s system with Butcher’s disclosure of implementing a system on an SoC.   Both elements are known in the art, and as both Butcher and Ding relate to providing virtualized resources, then one of ordinary skill in the art would recognize the ability to implement Ding’s system onto an SoC without losing virtualization functionality.
Regarding claim 4
determining a starting physical address of the storage resource based on the identification (“To access a partitionable resource 308 for the command, virtual function mapping unit 206 provides the virtual function number to a virtual function mapping table 304 associated with the partitionable resource 308 and receives the base address of the associated partition in response” [0061]); 
determining a physical storage address corresponding to the first address based on the starting physical address and the first address (“Combination unit 306 receives the base address from the function mapping table 304 and also receives the transaction identifier and combines these values to produce an index for the partitionable resource 308,” [0061]); and 
accessing the data corresponding to the physical storage address (Fig. 4, step 414).
Regarding claim 5, the combination of Ding, Liu, and Butcher teaches the method according to claim 1, and Ding teaches the method further comprising: 
in response to receiving a request for setting a mapping relation between the identification and the range of the storage resource transmitted through a physical function (Fig. 4, step 402 receiving command to associate a portion of shared resource with virtual function, see also [0074]; physical functions are disclosed to be associated with particular virtual functions, see [0005,0006], so a request to associate a particular virtual function with underlying resources is necessarily accomplished through a physical function), storing the mapping relation in a register related to the memory (Fig. 4, step 
Regarding claim 6, the combination of Ding, Liu, and Butcher teaches the method according to claim 1, wherein the method is implemented on a system-on-a- chip (SoC) communicatively coupled with the computing device (see the claim 1 rationale discussing the incorporation of Butcher).
Regarding claim 7, Ding teaches a data accessing apparatus, comprising: 
one or more processors (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein”, [0011] requires a processor to perform the method); and
a memory storing instructions executable by the one or more processors (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein”, [0011]); 
wherein the one or more processors are configured to perform the method of claim 1 and rejected according to the same rationale.
Claims 10-12 are rejected according to the same rationale of claims 4-6.
Regarding claim 13, Ding teaches a computer-readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, a data accessing method is implemented (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform .
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Liu and Butcher and further in view of Kothamasu et al. (US 2013/0290582).
Regarding claim 2, the combination of Ding, Liu, and Butcher teaches the method according to claim 1, but fails to teach the method further comprising: 
in response to determining that the address is not within the range, returning an error message.
While Ding does discuss preventing access to data outside assigned partitions, see [0062], no error is explicitly contemplated.
Kothamasu’s disclosure is related to providing and maintaining address ranges between a master device and a plurality of slave devices.   As such, this provides analogous art, as the claimed invention contemplates how to handle address ranges assigned to different virtual functions, and as such Kothamasu’s disclosure would provide art reasonably pertinent, as it also contemplates handling different assigned address ranges.
As part of this disclosure, Kothamasu discloses providing a decode error response in response to attempts to access addresses falling outside specified address ranges, see [0026].
An obvious modification can be identified: providing a decode error response when attempts are made to access addresses falling outside of assigned or allocated ranges.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kothamasu’s decode error response to Ding’s 
Regarding claim 3, the combination of Ding, Liu, Butcher, and Kothamasu teaches the method according to claim 2, wherein the error message indicates a decoding error (as discussed in the claim 2 rationale, Kothamasu explicitly provides a decode error response).
Claims 8 and 9 are rejected according to the same rationale of claims 2 and 3. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 16, 18, and 19 of copending Application No. 16/809,020 in view of Dong.   Claims 1 and 6 are compared to claims 7 and 9 of the copending application in the table below.  Limitations in claim 1 are formatted to be close to similar to similar limitation in claim 7 and as such may appear out of order compared to the claim as currently recited.  For brevity, a similar comparison of claims 7, 12, and 13 is omitted, but discussed below.
Claim 1, instant application
Claim 7, Application 16/809,020 (claim 7 is dependent on claims 1, 5, and 6, but is presented as a whole here)
A data accessing method, performed by a system on a chip (SoC) and comprising: 




























	determining a range of storage resource in the memory corresponding to the virtual machine based on the identification according to a mapping relation between the identification of the virtual function and the range of the storage resource of the memory, wherein the mapping relation can only be modified by a physical function of the SoC to prevent accessing of the virtual function, such that the mapping relation of a register can only be accessed by a virtual machine manager rather than the virtual machine, a memory management unit is disposed on the SoC to convert memory addresses from different virtual machines into physical addresses that are actually accessed, without setting memory management units and related page tables for each computing unit on the SoC; 
	obtaining an identification of a virtual function corresponding to a virtual machine of a computing device and a first address related to data in a memory to be accessed by the virtual machine, wherein the identification of the virtual function and the first address are determined based on an 
	determining whether the first address is within the range; and 
	in response to determining that the address is within the range, accessing the data related to the address.

	determining a plurality of virtual functions to be supported, each of the plurality of virtual functions corresponding to a virtual machine running on a computing device; 
	dividing a physical resource set into a plurality of physical resource subsets according to a predetermined ratio, a number of the physical resource subsets being identical to a number of the virtual functions; and 
	allocating the plurality of physical resource subsets to the plurality of virtual functions respectively,
	wherein the dividing a physical resource set into a plurality of physical resource subsets comprises: 
	dividing, in response to the physical resource set being provided by one physical unit, physical resources of the physical unit into a plurality of resource portions according to the predetermined ratio, the plurality of resource portions corresponding to the plurality of physical resource subsets respectively,

	determining a plurality of address ranges of the plurality of resource portions within the physical unit; and 
	allocating the plurality of address ranges to the plurality of virtual functions respectively,

the method further comprising:











	determining, based on an access request of a virtual function among the plurality of virtual functions to the physical unit, an address in the physical unit to be accessed by the virtual function; and 




	allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address.

Claim 9, Application 16/809,020
The method according to claim 1, wherein the method is implemented on a system-on-a- chip (SoC) communicatively coupled with the computing device.
The method according to claim 1, wherein the method is executed on a system on chip (SoC) communicatively coupled with the computing device.


Examiner notes that based on the table above, the claims of application 16/809,020 are not identical to the instant claims.  However, one of ordinary skill in the art would recognize that the instant claims are not obvious over the claims of application 16/809,020, as some of the limitations not clearly identical are still required by the claims of 16/809,020, i.e. – claim 7 of application 16/809,020 recites allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address; while not explicitly provided as a limitation, this allowing is necessarily dependent on identifying which virtual function is making the request, also recited in the reception of the access request limitation, as well as determination of what range corresponds to the requesting virtual function and whether or not the requested address falls within this corresponding range.
Even after this, the amended limitation does not appear in the copending application.  However, this functionality is taught by Ding and Liu, as discussed in the rejection under 35 
It would have been obvious to incorporate Ding’s virtual mapping unit and Liu’s VMM, as the virtual mapping unit provides an easy method by which to translate addresses while providing security, while Liu’s VMM provides a mechanism by which to provide VM/VF mapping.
While omitted from the table above, claims 16 and 18 of application 16/809,020 are directed to an apparatus comprising at least one processor and a memory storing instructions, the instructions identical to the methods of claims 7 and 9.  As such, claims 7 and 12 of the instant application are unpatentable over claims 16 and 18 of application 16/809,020, incorporating rationale above concerning the comparison between claims 1 and 6 of the instant application and claims 7 and 9 of application 16/809,020.
For claim 13 of the instant application, claim 19 of application 16/809,020 is directed to a non-transitory computer-readable storage medium, while either of claims 16 and claim 7 recite method steps similar to that of claim 13.  As such, while no single claim contains all the limitations, one of ordinary skill in the art would recognize that a non-transitory computer-readable storage medium is an obvious variant for executing methods.
Claims 2, 3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of copending Application No. 16/809,020 in view of Kothamasu.
The claims of application 16/809,020 do not disclose the limitations at issue.

An obvious modification can be identified: providing a decode error response when attempts are made to access addresses falling outside of assigned or allocated ranges.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kothamasu’s decode error response as providing an error response would prevent attempts to access locations not assigned to particular partitions.
Claims 4, 5, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of copending Application No. 16/809,020 in view of Ding. 
None of the claims of application 16/809,020 match the limitations of the claims.
As discussed in the rejection under 35 U.S.C. 103, Ding discloses a system utilizing a virtual function number and transaction ID to identify the address being accessed, reading upon claims 4 and 10, as well as the ability to program registers with data in order to store mapping between the virtual functions and the partitioned resources, reading upon claims 5 and 11.
An obvious modification is to incorporate Ding’s system for determining addresses based on virtual function number and transaction ID, as well as the ability to map the virtual function/resource relations with the system described in the claims of application 16/809,020, as Ding’s address determination functionality allows virtual machines to easily access data 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed October 20, 2021 have been fully considered and are moot in part and unpersuasive in part.
Upon reconsideration of the prior art available, a better reference Liu was found to address the limitations previously discussed in interviews with applicant’s representative.  As such, the arguments are moot for lack of opportunity to address the new Liu reference.  
Examiner notes that a newly added limitation is addressed by Ding in the art rejection.  Examiner notes that the arguments present a narrower claim scope than what is currently claimed.  The arguments refer to the need for only one memory management unit for all computing units, as opposed to needing one MMU for each computing unit.  Examiner notes that the claimed invention does not require a plurality of computing units and as such under the broadest reasonable interpretation, one virtual machine and one computing device is sufficient to read upon the claim.  As such, Ding only showing one memory management unit  (the virtual mapping function) sufficiently reads upon the limitation.  The argument that Ding fails to teach this limitation carries more merit if more computing units are required by the claim scope. 
Regarding the double patenting rejection, the argument is premised on the argued allowability of the claims and as such is unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kornaros et al. (“Toward Full Virtualization of Heterogeneous NoC-based Multicore Embedded Architectures”) discloses the use of IOMMU’s to provide translation/virtualization for multiple devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139